PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/723,511
Filing Date: October 3, 2017
Appellant(s): Oliver Zweigle



__________________
D. S. Christensen
Registration No. 40955
For Appellant





EXAMINER’S ANSWER


This is in response to the appeal brief filed 01/19/2021, appealing the Examiner's Final Rejection of each of claims  1- 4, 6 – 11, 13 - 24 mailed 07/17/2020. 

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated 07/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2). Status of Claims
Claims 1 – 4, 6 – 11, and 13 – 24 dated 06/24/2020 are pending and on appeal.

(3). Status of Amendments
After final claim amendments dated 09/16/2020 were not entered. These claims are not on appeal.

(2). Response to Argument
Rejection of claim 1 under 35 USC 103
 A. Page 7: The Appellant argues that the Examiner did not contact the Appellant’s Attorney for an interview as part of the AFCP 2.0 filed on September 16, 2020.

In response, the Examiner notes that the holding of an after final interview, even as part of an AFCP 2.0 request, is not an appealable matter. While the Examiner fully responded to the Appellants arguments in the advisory action dated 09/28/2020, the appeal is from the claims rejected in the final Office action dated 07/17/2020.

B. Page 8: The Appellant characterizes Zweigle as disclosing a camera that acquires an image used to colorize a point cloud and display a gray-scale image; however, the gray-scale irradiance value is not the same as a pixel value because irradiance is the optical power of the reflected light that is received by a 3D scanner.

In response, the argument is not persuasive. While the Appellant  characterizes Zweigle and argues that the gray-scale irradiance values in the displayed image are not the same as pixel values, the Appellant  has not specifically pointed out how the language of the claims patentably distinguishes the claim from Zweigle. Indeed the claim does not recite either irradiance values or pixel values. While the claim does recite “cells having a cell value”; the claim does not require any particular type of cell value.

Therefore the Appellant ’s argument that irradiance values are not the same a pixel value, it is noted that the features upon which appellant  relies (i.e., “irradiance values”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

C. Page 8 - 9: The Appellant  characterizes the teachings of Fong_2014 and states that the “Appellant submits that the registration of data is not the same as determining whether contents of cells in an two-dimensional environment map have changed.”

In response the argument is not persuasive. While the Appellant characterizes Fong_2014 and argues that Fong_2014 does not teach determining whether contents of cells have changed, the Appellan  has not specifically pointed out how the language of the claims patentably distinguish the claim from 

While the Examiner can infer that the Appellant might be attempting to argue that Fong_2014 does not teach “determining when one or more cells included in the current two-dimensional environmental map includes new content”; the Appellant does not specifically identify this claim limitation. 

Further; the Fong_2014 was not relied upon for teaching the limitation of “determining when one or more cells included in the current two-dimensional environmental map includes new content.” The Office action mapped Feng_2012 to this limitation.

Therefore the Appellant is in error to assert that Fong_2014 does not teach this limitation because the rejection is based on a combination of references and the particular limitation is taught by Feng_2012 not Fong_2014. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
D. Page 9 - 10: The Appellant characterizes Feng_2012 states that “the threshold Feng is comparing is for sudden increase in the same color as the tracked object. Appellant submits that this is a machine vision system and does not determine the position of the objects in space relative to the robot, rather it is determining if pixels are changing to identify moving objects.”

In response the argument is not persuasive. 
Feng_2012 was not relied upon for determining the position. The limitations relating to positon were mapped to the teachings found in Zweigle and Fong_2014. Therefore the Appellant ’s argument is in error.

In particular the Office action cited Zweigle for teaching acquiring a set of two-dimensional coordinate data and a set of three-dimensional coordinate data while moving the scanning system from a first position to a second position ( FIG. 10, 11; par 11: “… a moveable platform… the 3D scanner being fixed relative to the 2D scanner… 3D coordinates of a first collection of points … while moving from the first registration position to a second registration position, to cooperate with the processor system to obtain a plurality of 2D scan sets, each of the plurality of 2D scan sets being a set… at the second registration position.. to determine 3D coordinates of a second collection of points…”; par 59: “… 3D scan is completed, the processor system 950 receives a signal indicating that 2D scan data is being collected… brake release… the 2D scanner accessory 800 may start to collect data when the 3D measuring device 800 starts to move… or… when… stationary…”; par 76: “… the 3D scanner is fixed relative to the 2D scanner, and the moveable platform is configured for motion on a plane perpendicular to the third axis…”) and cited Fong_2014 for teaching “receiving a first estimated position and orientation of a scanning system” (par 27: “… map that is generated from a plurality of parameter grids using current estimates of the poses of the anchors nodes corresponding to those grids…”) poses are positions as per paragraph 29 which states: “… dead reckoning, the robot system can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current (pose)…” Therefore the “pose” disclosed by Fong_2014 is a position and orientation.

Feng_2012 was relied upon for making obvious “determining when one or more cells included in the current two-dimensional environment map include new content” and “determining when a value of the new content in the one or more cells is equal to or exceeds a threshold.”

Page 10 – 11: The Appellant argues: “In the Office action dated July 17, 2020, it is stated that Feng discloses the determination of whether cells in a two dimensional environmental map have changed” and that “Appellant respectfully disagrees with the position of the Office regarding Feng. As discussed Feng discloses the comparison of pixels in an image. Appellant respectfully submits that even under the broadest reasonable interpretation that substitution of a digital image as tow-dimensional environmental map comprised of a plurality of cells having values based on distance and positon measurements is not reasonable.”

Page 11 par 3. The Appellant argues that “while both a digital image and environmental maps are illustrated graphically as an array, they are not the same or equivalent as they represent different physical structures. One is merely a planar photo of the environment, while the claimed limitation is a data structure that includes the measurement of an object and its location within a defined area in space.”

In response the arguments are not persuasive. 
The Appellants own argument admits that Feng_2012 uses a threshold for “determining if pixels are changing to identify moving objects.” See page 10 paragraph 1. The identification of moving object makes the determining when one or more cells included in the current two-dimensional environment map include new content” obvious because as the moving object enters, leaves, or moves inside the image captured by the camera the pixels (numerical data) in the two dimensional image grid (cells) 

More to the point of the argument; the Appellant argues that a digital image is not reasonably construed as a two-dimensional environmental map comprised of a plurality of cells having values based on distance and position measurements. The claim; however, recites “… receiving a current two-dimensional environmental map, wherein the current two-dimensional environmental map and the new two-dimensional environmental map are each comprised of a plurality of cells, each cell having a cell value.” Therefore the claimed environmental map is a two-dimensional set of cells where each cell has a value. The claim does not recite that the cell values are based on distance and position measurements. Therefore the Appellant is reading limitations into the claim element which are not required by the claim.

Feng_2012 teaches “… Xi and Yi, are the x and y location of the ith pixel I the image plane…” (page 7 section 3.4 par 3) which teaches that a digital image is a two-dimensional set of cells where the cells are identified by their X and Y coordinates in a plane. Page 5 par 1 states that “… a given pixel with a value Xt at time t…” teaches that the pixel (cell at location X,Y) has a value. Further page 2 paragraph 3 states: “… the environment the camera is operating in…” which teaches that the camera is operating in and therefore imaging the environment.

 Therefore according to teachings found in Feng_2012 an digital image reads on the limitation of “two-dimensional environmental map are each comprised of a plurality of cells, each cell having a cell value.

Therefore the Examiner does not find the Appellants argument persuasive. 

For argument sake however; the combination of references makes obvious that the digital image, which is properly construed as an environmental map, is based on distance and position because: Zweigle_2015 teaches: “a method for measuring and registering 3D coordinates… from a first registration position. A 2D scanner collects horizontal 2D scan sets as 3D measuring device moves from first to second registration position…” (Abstract) and because Fong_2014 teaches “… dead reckoning, the robot system can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate current (pose)… other forms of dead reckoning can include… measurements from an inertial measurement unit, optical sensor…” (par 29). This clearly teaches that the “occupancy map” (Figure 7) is based on distance and position measurements.
Also Feng_2012 illustrates a robot taking images from different positions in figure 3 and figure 5. This means the digital image of Feng_2012 is also based on position and distance from the tracked object.

Page 11: The Appellant asserts that there is no reason to combine the references and that “at best Appellant submits that the method disclosed by Feng would be used by one of ordinary skill to determine if there are moving objects while the three-dimensional scan is being performed, sine these moving objects would result in artifacts in the three-dimensional data.”

In response the argument is not persuasive. 
The rationale for combining the references is clearly articulated in the Office action. 
Further, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Rejection of claim 2 under 35 USC 103
The Appellant argues that claim 2 depends from claim 1 and should be allowed due to its dependency.
The argument is not persuasive due to the reasons outlined above.

Rejection of claim 3 under 35 USC 103
The Appellant argues that claim 3 depends from claim 1 and should be allowed due to its dependency.
The argument is not persuasive due to the reasons outlined above.

Additionally the Appellant  argues that Fong_2014 only tangentially mentions three-dimensional data and combines anchor points according to a threshold and that the new content is in relation to the two-dimensional data and thus the three-dimensional data is modified based on the values measured by the two-dimensional scanner and therefore Fong_2014 does not teach “further comprising generating a new two-dimensional environmental map based on the set of two-dimensional coordinate data and the set of three-dimensional coordinate data.”

The argument is not persuasive.

The Office action clearly cited paragraphs 34 and 37 of Fong_2014. Paragraph 34 states when “… the anchor node is below a threshold, the decision block is answered in the affirmative and the summaries (comprised of sensor data) for the anchor nodes are combined into a single summary…” This clearly 

Further the summaries, as explicitly stated in paragraph 34, are “comprised of sensor data.” Fong_2014 teaches that the sensor data includes lasers. See paragraph 24 which states: “… the set of sensors 110 includes range finders, including laser…” Also paragraph 3 states: “… if these landmarks correspond to obstacle locations (such as the measurements collected with a Laser Range Finder), then the “map” yields an occupancy map…” and paragraph 40 states: “… the occupancy map or other parameter map may be rendered in three dimensions (3D) if the sensor data and corresponding grids include lavational information…”

Therefore Fong_2014 teaches discarding by summarizing the sensor data which may be 3D laser range finding data when the new content of the 2D anchor node is below a threshold.

Moreover Appellant is arguing Fong_2014 individually. The Appellant asserts that Fong_2014 only tangentially mentions three-dimensional data implying that the references do not teach three-dimensional coordinate data. One cannot show non-obviousness by attacking the references individually. The grounds of rejection includes both Zweigle_2015 and Fong_2014. Claim 3 depends from claim 1 and in the rejection of claim 1 the Examiner cited Zweigle_2015 for teaching laser scan data which is three-dimensional data. 
That the laser scan data is 3D and that some of it can be discarded is also taught by Zweigle_2015 in par 45 – 46: “… reflect the infrared laser light… the 3D unprocessed scanned image of the planar view  reduced and that a planar view can be extracted from the 3D data. Extracting a planar(2D) view from 3D data set teaches to discard at least a portion of the set of 3D data.

Additionally; Zweigle_2015 makes clear that 3D laser scanner data is coordinate data at paragraph 3 which states: “the subject matter disclosed herein relates to use of a 3D laser scanner time-of-fight (TOF) coordinate measurement device…”.

Therefore while Fong_2014 only briefly mentions 3D laser scan data, the combination which includes Zweigle_2015 make abundantly clear that laser scan data is 3D and that at least a portion of it may be discarded and that laser scan data is coordinate data.

Rejection of claim 4 under 35 USC 103
The Appellant argues that claim 4 depends from claim 1 and should be allowed due to its dependency.
The argument is not persuasive due to the reasons outlined above.

Rejection of claim 6 under 35 USC 103
The Appellant argues that claim 6 depends from claim 1 and should be allowed due to its dependency.



Rejection of claim 7 under 35 USC 103
The Appellant argues that claim 7 depends from claim 6 and should be allowed due to its dependency.
The argument is not persuasive due to the reasons outlined above.

Rejection of claim 8 under 35 USC 103
The Appellant argues that claim 8 should be allowable due to the same reasons as outlined for claim 1.
The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 9 under 35 USC 103
The Appellant argues that claim 9 depends from claim 8 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 10 under 35 USC 103
The Appellant argues that claim 10 depends from claim 8 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Additionally the Appellant  argues that Fong_2014 only tangentially mentions three-dimensional data and combines anchor points according to a threshold and that the new content is in relation to the two-dimensional data and thus the three-dimensional data is modified based on the values measured by the two-dimensional scanner and therefore Fong_2014 does not teach “… comprising discarding at least a portion of the set of three-dimensional coordinate data when the value of the new content is less than the threshold.

The argument is not persuasive.

The Office action clearly cited paragraphs 34 and 37 of Fong_2014. Paragraph 34 states when “… the anchor node is below a threshold, the decision block is answered in the affirmative and the summaries (comprised of sensor data) for the anchor nodes are combined into a single summary…” This clearly teaches when the value of the content of the anchor node is below a threshold that a summary of sensor data is made. By definition a summary is a reduction of data. Further paragraph 31 states: “… anchor node are mapped to the grid 260… each grid includes a two dimensional Cartesian representation…” which clearly teaches that the anchor node data is in relation to two-dimensional data.

Further the summaries, as explicitly stated in paragraph 34, are “comprised of sensor data.” Fong_2014 teaches that the sensor data includes lasers. See paragraph 24 which states: “… the set of sensors 110 includes range finders, including laser…” Also paragraph 3 states: “… if these landmarks correspond to obstacle locations (such as the measurements collected with a Laser Range Finder), then the “map” yields an occupancy map…” and paragraph 40 states: “… the occupancy map or other parameter map may be 

Therefore Fong_2014 teaches discarding by summarizing the sensor data which may be 3D laser range finding data when the new content of the 2D anchor node is below a threshold.

Moreover Appellant is arguing Fong_2014 individually. The Appellant asserts that Fong_2014 only tangentially mentions three-dimensional data implying that the references do not teach three-dimensional coordinate data. One cannot show non-obviousness by attacking the references individually. The grounds of rejection includes both Zweigle_2015 and Fong_2014. Claim 3 depends from claim 1 and in the rejection of claim 1 the Examiner cited Zweigle_2015 for teaching laser scan data which is three-dimensional data. 
That the laser scan data is 3D and that some of it can be discarded is also taught by Zweigle_2015 in par 45 – 46: “… reflect the infrared laser light… the 3D unprocessed scanned image of the planar view may be a full resolution or reduced resolution depending on system characteristics… the planar view may be a 3D processed scanned image that depicts either gray-scale values (resulting from the light irradiance measured by the distance sensor for each pixel) or color value (resulting from camera images which have been mapped onto the scan). Although the planar view extracted from the 3D scanner is ordinarily a gray-scale or color image, FIG. 4 is shown as a line drawing…” this teaches a 3D laser sensor data and that this data may be reduced and that a planar view can be extracted from the 3D data. extracting a planar(2D) view from 3D data set teaches to discard at least a portion of the set of 3D data.



Therefore while Fong_2014 only briefly mentions 3D laser scan data, the combination which includes Zweigle_2015 make abundantly clear that laser scan data is 3D and that at least a portion of it may be discarded and that laser scan data is coordinate data.


Rejection of claim 11 under 35 USC 103
The Appellant argues that claim 11 depends from claim 8 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 13 under 35 USC 103
The Appellant argues that claim 13 depends from claim 11 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 14 under 35 USC 103
The Appellant argues that claim 14 depends from claim 6 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 15 under 35 USC 103
The Appellant argues that claim 15 should be allowable for the same reasons as outlined above for claim 1.
The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 16 under 35 USC 103
The Appellant argues that claim 16 depends from claim 15 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 17 under 35 USC 103
The Appellant argues that claim 17 depends from claim 15 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 18 under 35 USC 103
The Appellant argues that claim 18 depends from claim 15 and should be allowed due to its dependency.



Rejection of claim 19 under 35 USC 103
The Appellant argues that claim 14 depends from claim 15 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 20 under 35 USC 103
The Appellant argues that claim 20 depends from claim 19 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 21 under 35 USC 103
The Appellant argues that claim 21 depends from claim 1 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above

Rejection of claim 22 under 35 USC 103
The Appellant argues that claim 22 depends from claim 1 and should be allowed due to its dependency.



Rejection of claim 23 under 35 USC 103
The Appellant argues that claim 23 depends from claim 1 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above


Rejection of claim 24  under 35 USC 103
The Appellant argues that claim 24 depends from claim 1 and should be allowed due to its dependency.

The argument is not persuasive due to the same reasons as outlined above
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN S COOK/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        
February 2nd, 2021

Conferees:
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.